COWART, Judge.
The inculpatory statement (confession or admission) of an aider and abettor who aided others in the unauthorized disposition of stolen property is properly admissible into evidence after proof of the “corpus delicti” of the theft offense. Under the aider and abettor statute (§ 777.-011, Fla.Stat.) and present omnibus theft statute (§ 812.014, Fla.Stat.), an aider and abettor who aids others in committing a theft offense is guilty of the theft offense even if the aider and abettor becomes involved in the crime after the initial unlawful taking has occurred. See State v. Lewis, 364 So.2d 1223 (Fla.1978), Vaillancourt v. State, 288 So.2d 216 (Fla.1974); Brewer v. State, 413 So.2d 1217 (Fla. 5th DCA 1982), review denied 426 So.2d 25 (Fla.*9451983); Colvin v. State, 445 So.2d 657 (Fla. 1st DCA 1984), review dismissed 450 So.2d 485 (Fla.1984).
AFFIRMED.
DAUKSCH and SHARP, JJ., concur.